Citation Nr: 0805135	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  Due to the veteran's subsequent change of 
residence, her claims file was transferred to the RO in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran does not have a current chronic headache 
disability associated with her active military duty.  

2.  The veteran does not have a current chronic psychiatric 
disorder associated with her active miliary duty.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic headache disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

A May 2004 letter provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  She was provided an 
opportunity at that time to submit additional evidence.  
Following the letter, the SOC was issued in December 2005, 
which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying both of the veteran's service connection 
claims.  As such, no ratings or effective dates will be 
assigned.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claims has been 
obtained and associated with the claims file.  The report of 
the post-service psychiatric treatment that she has received 
is included in the claims folder.  The Board acknowledges 
that the veteran reports having received pertinent 
post-service medical care for her claimed headaches, but she 
specifically stated that she has been unable to remember the 
names of the treating physicians.  The veteran is responsible 
for providing pertinent evidence in her possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's 
duty to assist is not a one-way street and that, if a veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  A remand to 
accord the veteran another opportunity to provide the names, 
dates, and locations of post-service headache treatment is 
not necessary.  

The Board acknowledges that the veteran has not been accorded 
VA examinations pertinent to the claims on appeal.  However, 
as will be discussed in the following decision, service 
medical records are negative for complaints of, treatment 
for, or findings of chronic headache and psychiatric 
disorders.  Further, available post-service medical records 
do not include a diagnosis of a chronic headache disability.  
While after separation from service, the veteran was treated 
for anxiety symptoms, she was found to have only episodic 
situational anxiety.  No chronic psychiatric disorder has 
been diagnosed.  Thus, a remand to accord the veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of the claimed headaches and psychiatric 
problems is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

IV.  Analysis

A.  Headache Disability

On the veteran's May 2004 application for benefits, she 
reported that she began experiencing migraine headaches in 
January 1995, during active duty but, that she did not 
receive treatment until January 2003.  Statements by family 
members and friends, also received by the RO in May 2004, 
include lay observations of the veteran's post-service severe 
headache complaints.  

Upon complete and thorough review, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic headache 
disability.  Service medical records are entirely negative of 
complaints or treatment of headaches, and the post-service 
medical report does not provide a diagnosis of a chronic 
headache disability, or even reflect any pertinent 
complaints.  

While the Board has considered the lay observations of 
record, only medical professionals are competent to express 
opinions as to medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent proof of a present disability, there can be no 
valid claim, and the appeal must be denied.  Brammer.  

B.  Psychiatric Disorder

On her application for benefits, the veteran reported she 
began experiencing anxiety attacks in January 1995 while in 
service.  In a statement received by the RO in May 2004, a 
friend reported first observing the veteran having a panic 
attack in 1999 and an increased occurrence of attacks since 
that time.  

Importantly, however, service medical records show no 
evidence of complaints, symptomatology or treatment for 
anxiety.  A post-service record shows emergency treatment at 
a private medical facility in September 1997 for treatment 
for "episodic situational anxiety" (emphasis added).  No 
additional post-service medical records reflecting a 
diagnosis of a psychiatric disorder are contained in the 
veteran's claims folder.  In fact, in June 2004, the private 
medical facility that treated the veteran in September 1997 
specifically noted that it had no records of psychiatric 
treatment for the veteran after January 1998, (contrary to 
the veteran's report of treatment during that period).  

The Board is sympathetic to the veteran's complaints of 
anxiety but must find that the preponderance of the evidence 
is against her claim for service connection for such a 
disorder.  The fact remains that "episodic situational 
anxiety" is not a current chronic psychiatric disorder for 
which service connection may be granted.  In the absence of a 
current and chronic psychiatric disability, there can be no 
valid claim for such a disorder, and the appeal must be 
denied.  Brammer.  

ORDER

Service connection for a chronic headache disability is 
denied.  

Service connection for a psychiatric disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


